Case 2:19-cv-07818-CBM-RAO Document 67 Filed 03/25/21 Page 1 of 12 Page ID #:1004



    1    Katherine M. Dugdale, Bar No. 168014
         KDugdale@perkinscoie.com
    2    PERKINS COIE LLP
         1888 Century Park E., Suite 1700
    3    Los Angeles, CA 90067-1721
         Telephone: 310.788.9900
    4    Facsimile: 310.788.3399
    5    William C. Rava (appearing pro hac vice)
         Christian W. Marcelo (appearing pro hac vice)
    6    WRava@perkinscoie.com
         CMarcelo@perkinscoie.com
    7    PERKINS COIE LLP
         1201 Third Avenue, Suite 4900
    8    Seattle, WA 98101
         Telephone: 206.359.8000
    9    Facsimile: 206.359.9000
   10    Attorneys for Plaintiff
         Nintendo of America Inc.
   11
                              UNITED STATES DISTRICT COURT
   12
                            CENTRAL DISTRICT OF CALIFORNIA
   13
   14
   15    NINTENDO OF AMERICA INC., a             Case No. 2:19-CV-07818-CBM-RAO
         Washington corporation
   16                                             NINTENDO’S SUPPLEMENTAL
                            Plaintiff,            BRIEF IN SUPPORT OF ITS
   17                                             MOTION FOR SUMMARY
               v.                                 JUDGMENT
   18    MATTHEW STORMAN, an                      Date: TBD
   19    individual, JOHN DOES 1-10,              Time: TBD
         individuals and/or corporations,         Ctrm: TBD
   20                       Defendant.            The Honorable Consuelo B. Marshall
   21
   22
   23
   24
   25
   26
   27
   28


                                                                           LEGAL151896185.7
Case 2:19-cv-07818-CBM-RAO Document 67 Filed 03/25/21 Page 2 of 12 Page ID #:1005



    1                                         TABLE OF CONTENTS
    2
                                                                                                                        Page
    3   I.     INTRODUCTION ........................................................................................... 1
    4   II.    BACKGROUND ............................................................................................. 2
        III.   ARGUMENT .................................................................................................. 4
    5
               A.  Trademarks Protect Digital Goods........................................................ 4
    6          B.  Dastar and Slep-Tone Do Not Bar Nintendo’s Trademark
                   Claims ................................................................................................... 5
    7
                   1.   Dastar Does Not Bar Nintendo’s Trademark Claims ................ 5
    8              2.   Slep-Tone Does Not Bar Nintendo’s Trademark Claims ........... 7
    9   IV.    CONCLUSION ............................................................................................... 9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                               -i-


                                                                                                           LEGAL151896185.7
Case 2:19-cv-07818-CBM-RAO Document 67 Filed 03/25/21 Page 3 of 12 Page ID #:1006



    1                                          TABLE OF AUTHORITIES
    2
                                                                                                                          Page(s)
    3   CASES
    4   China Cent. Television v. Create New Tech. HK Ltd.,
    5     No. 215CV01869SVWAJW, 2016 WL 11647218 (C.D. Cal. Nov.
          7, 2016) .................................................................................................................. 4
    6
    7   Craigslist Inc. v. 3Taps Inc.,
          942 F. Supp. 2d 962 (N.D. Cal. 2013)................................................................... 7
    8
        Dastar Corp. v. Twentieth Century Fox Film Corp.,
    9     539 U.S. 23 (2003) ....................................................................................... passim
   10
        Microsoft Corp. v. Rivera,
   11     No. 217CV07027ODWJPRX, 2019 WL 1641349 (C.D. Cal. Apr.
   12     16, 2019) ................................................................................................................ 4

   13   Sambonet Paderno Industrie, S.P.A. v. Sur La Table, Inc.,
          No. CV 14-9473 FMO (RZX), 2015 WL 4498795 (C.D. Cal. July
   14
          23, 2015) ................................................................................................................ 6
   15
        Sega Enterprises Ltd. v. MAPHIA,
   16      857 F. Supp. 679 (N.D. Cal. 1994)........................................................................ 5
   17
        Slep-Tone Entm’t Corp. v. Wired for Sound Karaoke & DJ Servs.,
   18      LLC,
           825 F.3d 1246 (9th Cir. 2017) ...................................................................... passim
   19
   20   Williams v. Cavalli,
           No. CV 14-06659-AB JEMX, 2015 WL 1247065 (C.D. Cal. Feb.
   21      12, 2015) ................................................................................................................ 7
   22
   23
   24
   25
   26
   27
   28
                                                                   - ii -


                                                                                                                 LEGAL151896185.7
Case 2:19-cv-07818-CBM-RAO Document 67 Filed 03/25/21 Page 4 of 12 Page ID #:1007



    1                                 I.     INTRODUCTION
    2         Copyright and trademark laws protect from different wrongs. Mr. Storman
    3   violated both, repeatedly. He copied hundreds of Nintendo’s copyrighted works
    4   and then distributed hundreds of thousands of those pirated copies. Those actions
    5   violated the Copyright Act. He also used the Nintendo Trademarks to promote and
    6   facilitate the sale of those pirated copies, including by:
    7              incorporating the Nintendo Trademarks in promotional
    8                communications touting his pirated copies of Nintendo games offered
    9                on RomUniverse;
   10              incorporating the Nintendo Trademarks to organize and identify the
   11                pirated copies of Nintendo games on RomUniverse to facilitate users’
   12                ability to locate and download those pirated copies;
   13              posting Nintendo box art, which features Nintendo Trademarks, to
   14                promote particular pirated copies of Nintendo games on RomUniverse;
   15              incorporating the Nintendo Trademarks in the file names of the pirated
   16                copies of Nintendo games sold through RomUniverse; and
   17              incorporating the Nintendo Trademarks in the content of the pirated
   18                copies of Nintendo games sold through RomUniverse.
   19         Thus, consumers who searched for and then ultimately downloaded the
   20   Infringing ROMs from Mr. Storman’s website encountered the Nintendo
   21   Trademarks at every step—in advertising communications, throughout the website,
   22   in the file names, and in the title scenes of the pirated games. These facts are
   23   undisputed, and those actions violate the Lanham Act.
   24         Neither the Supreme Court’s decision in Dastar Corp. v. Twentieth Century
   25   Fox Film Corp., nor the Ninth Circuit’s in Slep-Tone Entm’t Corp. v. Wired for
   26   Sound Karaoke & DJ Servs., LLC bars Nintendo’s trademark infringement claims.
   27   Nintendo’s motion for summary judgment should be granted.
   28
                                                  -1-


                                                                                LEGAL151896185.7
Case 2:19-cv-07818-CBM-RAO Document 67 Filed 03/25/21 Page 5 of 12 Page ID #:1008



    1                                       II.    BACKGROUND
    2          For over forty years, Nintendo has been developing, marketing, and
    3   distributing electronic video game hardware, software, and related accessories.
    4   Consumers can purchase Nintendo’s video games either as tangible cartridges, or
    5   digital copies through Nintendo’s eShop: https://www.nintendo.com/games/buy-
    6   digital/. To purchase the digital copies, consumers search through Nintendo’s
    7   online catalog of video games, encountering the Nintendo Trademarks throughout
    8   the process. In Nintendo’s eShop, for instance, the video games are organized by
    9   console, are identified by the game’s name, and feature promotional images of the
   10   video games. When playing the purchased digital game, consumers see a series of
   11   title screens featuring the Nintendo Trademarks and confirming the games as
   12   genuine Nintendo games.
   13          Mr. Storman has spent the last decade—including during the year after this
   14   litigation began—also distributing copies of Nintendo’s video games through
   15   RomUniverse. But, of course, he was distributing pirated ROMs. These pirated
   16   ROMs are not perfect copies of Nintendo’s genuine games, or have been purposely
   17   modified. For instance, as Ms. Bell noted in her investigation, the download of
   18   “Mario Bros.” from RomUniverse downloaded an archive of “55 files, with 35
   19   labeled as different “Mario Bros Hacks” and 20 labeled as different versions of
   20   Mario Bros.” Dkt. No. 52-2 (“Bell Decl.”), Ex. 2, p. 8.
   21          To attract users and purchasers to RomUniverse, from which he sold the
   22   pirated ROMs, Mr. Storman repeatedly utilized the Nintendo Trademarks.1 He
   23   used the Nintendo Trademarks to promote RomUniverse and encourage users to
   24   download the pirated ROMs.2 See e.g., Dkt. No. 52-04 (“Knudson Decl.”), Ex. 4
   25
   26          1
                 While Mr. Storman infringed hundreds of Nintendo’s trademarks, Nintendo identified 52 such
        trademarks for purposes of this litigation and seeks statutory damages for 28. Motion at 19.
   27          2
                 Magistrate Judge Oliver ordered Mr. Storman to produce his communications regarding
        RomUniverse. In violation of the Court’s order, Mr. Storman failed to produce, and destroyed, such
   28   communications. The communications Nintendo was able to preserve demonstrate that those deleted
                                                         -2-


                                                                                             LEGAL151896185.7
Case 2:19-cv-07818-CBM-RAO Document 67 Filed 03/25/21 Page 6 of 12 Page ID #:1009



    1   (notifications updating users when new pirated content was uploaded to
    2   RomUniverse).
    3
    4
    5
    6
    7
    8
    9   He organized the pirated ROMs on RomUniverse using the Nintendo Trademarks.
   10   Id., Ex. 5; 12/29/20 Marcelo Decl., Ex. 4 p. 117.
   11
   12
   13
   14
   15
   16
   17   And, in many cases, he used Nintendo’s box art—which featured the Nintendo
   18   Trademarks—to promote the pirated ROMs. See e.g., Bell Decl., Ex. 3 p. 25.
   19
   20
   21
   22
   23
   24
   25          Even the file names for the pirated ROMs, which users see when
   26   downloading the files, incorporated the Nintendo Trademarks. See e.g., Bell Decl.,
   27
        communications would have further supported Nintendo’s trademark infringement claims. As detailed in
   28   its Motion, Nintendo is entitled to an inference to that effect.
                                                        -3-


                                                                                            LEGAL151896185.7
Case 2:19-cv-07818-CBM-RAO Document 67 Filed 03/25/21 Page 7 of 12 Page ID #:1010



    1   Ex. 2 (notes column regarding file titled: “Zelda II ‐ The Adventure of Link (U)
    2   [b5].nes.”). Finally, when the pirated ROMs were played, several featured the same
    3   title screens as Nintendo’s authorized games, falsely identifying Nintendo as the
    4   source of those pirated copies. Bell Decl., Ex. 3.
    5
    6
    7
    8
    9
   10                                   III.   ARGUMENT
   11         The Court’s March 17, 2021 Order requested additional information
   12   regarding whether Nintendo “has a cognizable trademark infringement claim in
   13   light of Dastar Corp. v. Twentieth Century Fox Film Corp., 539 U.S. 23 (2003),
   14   and Slep-Tone Entm’t Corp. v. Wired for Sound Karaoke & DJ Servs., LLC, 845
   15   F.3d 1246 (9th Cir. 2017).” The answer is a resounding “yes.” Neither case bars
   16   Nintendo’s trademark infringement claims.
   17   A.    Trademarks Protect Digital Goods
   18         As an initial matter, courts have routinely applied trademark protections to
   19   digital goods like Nintendo’s video games, including where infringers use
   20   trademarks to promote the digital goods and, within the good, to falsely indicate the
   21   good’s authenticity. See e.g., Microsoft Corp. v. Rivera, No.
   22   217CV07027ODWJPRX, 2019 WL 1641349, at *4 (C.D. Cal. Apr. 16, 2019)
   23   (finding trademark infringement where defendant made counterfeit copies of
   24   Microsoft software available for download using “Microsoft trademarks to
   25   advertise and promote the sale of counterfeit Microsoft products”); China Cent.
   26   Television v. Create New Tech. HK Ltd., No. 215CV01869SVWAJW, 2016 WL
   27   11647218, at *3 (C.D. Cal. Nov. 7, 2016) (finding trademark infringement where
   28   defendant streamed copyrighted TV programming including the plaintiffs’
                                                 -4-


                                                                               LEGAL151896185.7
Case 2:19-cv-07818-CBM-RAO Document 67 Filed 03/25/21 Page 8 of 12 Page ID #:1011



    1   trademarks in the stream and used “plaintiffs’ trademarks in advertising and
    2   promotional materials” for the programming); Sega Enterprises Ltd. v. MAPHIA,
    3   857 F. Supp. 679, 688 (N.D. Cal. 1994) (“Defendant’s use of Sega’s trademark on
    4   its files sections and file descriptors, and on programs made available and
    5   encouraged for downloading … constitutes trademark infringement under the
    6   Lanham Act.”).
    7         Here, there can be no question that Mr. Storman’s repeated use of the
    8   Nintendo Trademarks—across numerous platforms and media and all to promote
    9   and facilitate his sale of pirated ROMs—violates the Lanham Act.
   10   B.    Dastar and Slep-Tone Do Not Bar Nintendo’s Trademark Claims
   11         Based on the undisputed facts presented in Nintendo’s Motion, Dastar and
   12   Slep-Tone are distinguishable and inapplicable.
   13         1.     Dastar Does Not Bar Nintendo’s Trademark Claims
   14         In Dastar, the defendant, Dastar Corporation, released a set of videotapes
   15   constructed from video content in the public domain. Dastar, 539 U.S. at 27.
   16   DaStar sold the videotapes, branded as its own product. Id. The plaintiffs alleged
   17   that Dastar’s failure to credit the underlying source material violated § 43(a) of the
   18   Lanham Act under the theory of “reverse passing off,” claiming Dastar falsely
   19   asserted itself as the origin of the source material. Id. at 28. The Supreme Court
   20   rejected this argument, holding that when § 43(a) of the Lanham Act refers to “false
   21   designation of origin,” it refers to the producer or manufacturer of the goods at
   22   issue, not the source of the content found in the work. Id. at 37. Because Dastar
   23   produced the videotapes, the Court held that Dastar was the true “origin” of the
   24   videotapes and therefore there could be no confusion as to the origin of those
   25   videotapes. Id.
   26         Several key facts distinguish Dastar from this case. First, unlike in Dastar,
   27   this is not a case of “reverse passing off.” In Dastar, the defendant never used the
   28   plaintiff’s trademark. Here, on the other hand, Mr. Storman repeatedly used the
                                                  -5-


                                                                                 LEGAL151896185.7
Case 2:19-cv-07818-CBM-RAO Document 67 Filed 03/25/21 Page 9 of 12 Page ID #:1012



    1   Nintendo Trademarks to promote, organize, and identify pirated ROMs of
    2   thousands of Nintendo’s games. Indeed, at every step of the consumer experience
    3   obtaining the Infringing ROMs from RomUniverse, consumers were confronted
    4   with one or more of the Nintendo Trademarks. See, Section II, supra.
    5   Mr. Storman’s repeated use of the Nintendo Trademarks is thus likely to cause
    6   confusion as to whether the Infringing ROMs are genuine copies of Nintendo’s
    7   games, and whether Nintendo has authorized or is affiliated with RomUniverse.
    8          Second, the defendant in Dastar created its own product, used works in the
    9   public domain as its source material, and claimed credit for this creation. Dastar at
   10   37. Thus, the defendant accurately denoted the origin of its product. Id. Not so
   11   here. Despite Mr. Storman’s repeated use of the Nintendo Trademarks in
   12   promoting and distributing the Infringing ROMs, they are not genuine versions of
   13   Nintendo’s video games. Moreover, many of them appear to have been altered or
   14   “hacked”3 versions, and Nintendo has no ability to control the quality of the
   15   Infringing ROMs. Mr. Storman’s use of the Nintendo Trademarks in connection
   16   with the Infringing ROMs falsely identifies Nintendo as the origin of the goods.
   17   See Sambonet Paderno Industrie, S.P.A. v. Sur La Table, Inc., No. CV 14-9473
   18   FMO (RZX), 2015 WL 4498795, at *6 (C.D. Cal. July 23, 2015) (denying
   19   dismissal of trademark claim distinguishing from Dastar because “in Dastar, and in
   20   cases like it, there was no express or implied suggestion that the product in question
   21   emanated from anyone other than the entity that produced it.”).
   22          Finally, while the Dastar court noted that “in construing the Lanham Act, we
   23   have been careful to caution against misuse or over-extension of trademark and
   24   related protections into areas traditionally occupied by patent or copyright,” 539
   25   U.S. at 34, some acts of copying can still constitute both trademark and copyright
   26   infringement. For instance, where a defendant uses a work that is both protected by
   27
               3
                  “Hacked” in connection with video games generally connotates a game that has been modified
   28   from its original version.
                                                         -6-


                                                                                             LEGAL151896185.7
Case 2:19-cv-07818-CBM-RAO Document 67 Filed 03/25/21 Page 10 of 12 Page ID #:1013



    1   copyright and contains a source identifier, displaying the work may infringe both
    2   rights. See Williams v. Cavalli, No. CV 14-06659-AB JEMX, 2015 WL 1247065,
    3   at *5 (C.D. Cal. Feb. 12, 2015) (“When Defendants placed images of the mural
    4   onto items in the Collection, they not only appropriated Plaintiffs’ copyrighted
    5   mural, but also used Chapa’s source-identifying imagery. Thus … Defendants’ one
    6   act of copying simultaneously infringed on Plaintiffs’ copyright and [trade dress]”);
    7   Craigslist Inc. v. 3Taps Inc., 942 F. Supp. 2d 962, 979–80 (N.D. Cal. 2013) (“it
    8   does not follow from Dastar that [defendant] is free to use Craigslist’s trademark in
    9   an allegedly misleading way simply because the mark is contained in Craigslist’s
   10   copyrighted (or copyrightable) work”).
   11         Of course, Mr. Storman’s infringement of the Nintendo Trademarks goes
   12   well beyond simply making a copy of Nintendo’s copyrighted works. As described
   13   supra, in addition to distributing pirated ROMs which contained the Nintendo
   14   Trademarks within the games, Mr. Storman also repeatedly used the Nintendo
   15   Trademarks to promote and facilitate the download of those Infringing ROMs.
   16   These wrongs are separate and distinct from his infringement of Nintendo’s
   17   copyrights. See Craigslist, 942 F. Supp. 2d at 980 (holding that Dastar did not bar
   18   trademark claim because “although Craigslist does allege trademark violations
   19   stemming from use of the “craigslist” mark within copyrighted content . . .
   20   Craigslist also alleges unauthorized use of its mark in other contexts” including
   21   promotional materials and throughout the defendant’s website).
   22         For all the above reasons, Nintendo’s trademark claims are not impacted by
   23   the holding of Dastar.
   24         2.     Slep-Tone Does Not Bar Nintendo’s Trademark Claims
   25         In Slep-Tone, the Ninth Circuit Court of Appeals applied the holding of
   26   Dastar to affirm the dismissal of a trademark infringement claim. Slep-Tone, 845
   27   F.3d 1246. The plaintiff in Slep-Tone was a producer of karaoke music tracks
   28   which it compiled and released on compact discs. Id. at 1247-48. When played,
                                                 -7-


                                                                               LEGAL151896185.7
Case 2:19-cv-07818-CBM-RAO Document 67 Filed 03/25/21 Page 11 of 12 Page ID #:1014



    1   the tracks showed the lyrics to various songs and displayed the plaintiff’s
    2   trademark. Id. at 1248. The plaintiff alleged that the defendants, who operated a
    3   karaoke business, performed tracks taken from the plaintiff’s CDs. Id. Notably, the
    4   defendants did not sell or distribute the digital tracks, merely performing them for
    5   consumers. Id. at 1250. The plaintiff alleged that “because the media-shifted files
    6   display Plaintiff’s trademarks and trade dress when performed, consumers will be
    7   confused about their origin—believing that the tracks originated with Plaintiff,
    8   rather than with Defendants.”4 Id. at 1249.
    9          Applying the reasoning from Dastar, the Slep-Tone court focused on what
   10   the relevant “goods” at issue were and whether consumers might be confused as to
   11   the origin of those goods, holding that the “goods” at issue were the digital tracks
   12   copied from the plaintiff’s compact disc. Id. at 1250. And, because “[c]onsumers
   13   never see the digital files and Defendants neither sell them nor make representation
   14   about their source medium,” the court reasoned that consumers would not be
   15   confused as to the origin of the digital tracks and affirmed the dismissal of the
   16   plaintiff’s trademark claims. Id. (emphasis added).
   17          Like Dastar, the core logic of Slep-Tone does not apply here. Whereas the
   18   Slep-Tone court focused on the lack of consumer sales of the digital files and that
   19   consumers never saw them, here Mr. Storman distributed hundreds of thousands of
   20   digital files, allowing consumers to download pirated ROMs. Thus, unlike the
   21   consumers in Slep-Tone, the consumers here both viewed and possessed the digital
   22   files at issue, which falsely attribute the Infringing ROMs—along with any
   23   modifications, defects or bugs contained in the copies—to Nintendo.
   24          And again, Mr. Storman’s use of the Nintendo Trademarks was not, as in
   25   Slep-Tone, limited to within the digital files. Mr. Storman also used the Nintendo
   26
               4
                  “Media-shifting” generally refers to making a copy from a lawfully-owned original into a
   27   different form of media for personal use. Mr. Storman was not “media-shifting” because there is no
        evidence in the record that he owns any original media containing the Nintendo games and the purpose of
   28   the copying was not personal use but instead selling the copies for profit.
                                                          -8-


                                                                                               LEGAL151896185.7
Case 2:19-cv-07818-CBM-RAO Document 67 Filed 03/25/21 Page 12 of 12 Page ID #:1015



    1   Trademarks to advertise RomUniverse, promote the download of the pirated
    2   ROMs, and facilitate the download of the pirated ROMs by organizing them to
    3   allow consumers to more easily search and locate their desired ROM. In fact, even
    4   the goods at issue—the Infringing ROM files—contained the Nintendo Trademarks
    5   in the file names. There is no question that consumers repeatedly encountered the
    6   Nintendo Trademarks in locating, downloading, and playing the Infringing ROMs,
    7   creating a significant likelihood of confusion as to the authenticity and origin of the
    8   Infringing ROMs, and Nintendo’s affiliation with or authorization of RomUniverse.
    9                                  IV.    CONCLUSION
   10         Mr. Storman’s infringement of Nintendo’s trademarks is a separate and
   11   distinct harm from his infringement of Nintendo’s copyrighted works. And neither
   12   Dastar or Slep-Tone bar Nintendo’s trademark claims on the undisputed facts of
   13   repeated trademark use presented here. Nintendo thus respectfully requests
   14   summary judgment in its favor on its claim for trademark infringement.
   15
         DATED: March 25, 2021                PERKINS COIE LLP
   16
   17                                         By:/s/ Katherine M. Dugdale
                                                 Katherine M. Dugdale
   18                                            William C. Rava (appearing pro hac vice)
                                                 Christian W. Marcelo (appearing pro hac
   19                                            vice)
   20
                                              Attorneys for Plaintiff
   21                                         NINTENDO OF AMERICA INC.
   22
   23
   24
   25
   26
   27
   28
                                                  -9-


                                                                                 LEGAL151896185.7
